Title: To George Washington from John Hancock, 10 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 10th 1776.

The enclosed Letter from Mr Ephraim Anderson, I am directed to transmit by Order of Congress.
As Mr Anderson appears to be an ingenious Man, and proposes to destroy the British Fleet at New York, the Congress are willing to give him an Opportunity of trying the Experiment, and have therefore thought proper to refer him to you.
The Event only can shew, whether his Scheme is visionary, or practicable. Should it be attended with Success, (and the very Chance of it is sufficient to justify the Attempt) the infinite Service to the American States arising therefrom, cannot be described. Or should it fail, our Situation will be, in every Respect, the same as before. Many Things seem highly probable in Speculation, which however cannot be reduced to Practice. And on the other Hand, Experiment has shewn, that many Things are extremely practicable, which our most accurate Reasonings had taught us to believe were impossible. I have the Honour to be Sir, with the greatest Respect your most obed. & very hble Servt

John Hancock Presidt

